Title: From Thomas Jefferson to Montmorin, 6 April 1790
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
New York April 6th. 1790

The President of the United States having thought proper to assign to me other Functions than those of their Minister plenipotentiary near the King, I have the Honor of addressing to your Excellency my Letters of Recall, and of beseeching you to be so good as to present them with the Homage of my respectful Adieux to his Majesty.
It is with great Satisfaction that I find myself authorized to conclude, as I had begun my Mission, with Assurances of the Attachment of our Government to the King and his People, and of it’s Desire to preserve and strengthen the Harmony and good Understanding which has hitherto so happily subsisted between the two Nations.
Give me leave to place here also my Acknowledgments to your Excellency personally for the Facilities you have been pleased always to give in the Negociation of the several Matters I have had Occasion to treat with you during my Residence at your Court. They were ever such as to evince that the friendly Dispositions towards our Republic which you manifested even from it’s Birth, were still found consistent with that Patriotism of which you have continued to give such constant and disinterested Proofs. May this Union of Interests for ever be the Patriot’s Creed in both Countries. Accept my sincere Prayers that the King, with Life and Health, may be long blest with so faithful and able a Servant, and you with a Prince the Model of royal Excellence; and permit me to retain to my latest Hours those Sentiments of affectionate Respect and Attachment with which I have the Honor to be Your Excellency’s Most obedient & most humble Servt.,

Th: Jeferson

